DETAILED ACTION
This Office action is in response to the communication filed on 28 December 2020. Claims 1-8 and 10-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Applicant’s arguments with respect to amended claims 1, 10, and 17 in the Remarks section have been fully considered but are not persuasive. Applicant argues newly amended claims are patentably distinct over the cited prior art, particularly that the VR stream is being provided in real time to a spectator. The Office disagrees. Applicant is individually attacking the references and is not considering the combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zalewski ([0166]) as modified by Norman (Fig. 4; [0032, 0047]) provide real-time spectating of a live stream navigating a gaming environment. In particular, Norman makes it clear that the game data can (in real-time) be transmitted to the client for rendering, and does not require nor contemplate that the capture or game session must be completed in order to render the data to the spectator. As pointed out in the previous rejection, Zalewski in view of Norman and Feltham does not teach wherein the gearing ratio provides a dynamically adjustable delay to the spectator view in relation to the HMD player view based on a physics metric associated to a virtual rubber band connection between the virtual location of the HMD player view and the virtual location of the HMD spectator view. Hooper was not bodily incorporated, but used to teach that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could .  Therefore, a game event that triggered a change from the high frame rate to a low frame rate acted as a virtual rubber band effect. Therefore, one of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness. The Office notes, applicant’s specification at [0066] describes such data transfer to be only “in substantial real-time” in order to process data for users who may be viewing the content, which is wholly consistent with the combination of references below. Therefore, Zalewski, as modified by Norman, Feltham and Hooper, arrive at applicant’s invention, as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0007582 A1 by Zalewski.in view of U.S. Patent Publication 2014/0113718 A1 by Norman and Non-Patent Literature “VR vs. Third-Person” by Feltham, and further in view of U.S. Patent Publication 2017/0249785 A1 by Hooper et al. ("Hooper.")
claim 1, Zalewski teaches a method for processing virtual reality content for viewing by spectators (Fig. 10), comprising, 
receiving, at a server, a virtual reality stream associated with interaction by a head mounted display (HMD) player ([0080]: “The embodiment shown in FIG. 3A, and FIG. 9, thus allows each player of a video game to participate in the game from that player's perspective… Each player wears a pair of LCD shutter glasses that is synchronized to the images of one of the video feeds and only allows the player to view images of that video feed”; in distributed processing cloud computing, the game was played via a game client connected with a server application  [0160; 0167]),
the HMD player is configured to navigate a virtual reality environment, and the navigation of the virtual reality environment produces the virtual reality stream having an HMD player view ([0118]: “The inertial analyzer may include or implement instructions that analyze the signals generated by the inertial sensors and utilize information regarding position and/or orientation of a glasses 900. The inertial sensor signals may be analyzed to determine information regarding the position and/or orientation of the glasses 900. The position and or orientation information may be utilized during play of a video game with the system.”),
a feed of the virtual reality stream to the HMD of the spectator, the feed of the virtual reality stream providing an HMD spectator view into the virtual reality environment ([0081]: "As a variation of this example and shown in FIG. 10, a third pair of LCD shutter glasses is added and is controlled by the game unit to provide the wearer with a spectator mode of the video game in which both views of the game may be seen.”). 

Zalewski does not teach receiving, at the server, a request via a device of a spectator to view the virtual reality stream via an HMD of the spectator and sending, by the server, a feed of the virtual reality stream to the HMD of the spectator, and 

In the analogous art of spectator views in a multi-user system, Norman teaches a spectator through a spectator client selected a particular active game to view. The spectator client formed a data connection to an online data center including a game session server to have game data transmitted in a streaming fashion, provided in real-time while the player is navigating the virtual reality environment. The server was accessible by a public network and spectator client was a device that accessed the public network (Norman Fig. 2 and 3; [0029-0030]). The resulting stream, provided in real-time while the player is navigating the virtual reality environment, permitted the spectator’s camera view to follow a player in a virtual landscape, and a delay was configured where the spectator view was buffered for a certain amount of time before transmitting data to a spectator, enabling a delay (Norman [0046-0048]). The display of the real time versus the real time plus a buffering time would be a ratio of the real time stream (constituting a gearing ratio). 
It would have been obvious before the effective filing date of the invention to have had an online multi-user game system deliver for spectator views so a person having ordinary skill in the art would have been motivated to interface with multiple spectator clients and permit fans of multi-users online games to have been spectators (Norman Fig. 2 and 3; [0029-0031]). 

While Zalewski in view of Norman does not teach the HMD spectator view is virtually moves to follow HMD player view, the HMD spectator is virtually tied to and pulled by the HMD player view. In the analogous art of spectator view configuration, Feltham teaches a camera (i.e., a spectator camera) was fitted behind the protagonist to follow the protagonist in a virtual reality (VR) environment where the player assumed an out-of-body role using head tracking to scan the VR environment independently (Feltham pages 1-3, particularly page 2, second to last paragraph). It would have been obvious before the effective filing date to have applied such a spectator camera tied to the character view but independently operable to the spectator client with delay of Zalewski in view of Norman for a VR videogame. One of ordinary skill in the art would have been motivated to move the camera independently of the player for spectating the virtual environment to lead new intriguing innovations and mechanics in the gameplay navigated (Feltham pages 1-3, particularly page 2, second to last paragraph).

Zalewski in view of Norman and Feltham does not teach wherein the gearing ratio provides a dynamically adjustable delay to the spectator view in relation to the HMD player view based on a physics metric associated to a virtual rubber band connection between the virtual location of the HMD player view and the virtual location of the HMD spectator view.
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could unexpectedly swivel their head from side to side and if the viewing user was not expecting the sudden shift, virtual reality sickness could have occurred (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user (Hooper [0033] and [0034]).  Therefore, a game event that triggered a change from the high frame rate to a low frame rate acted as a virtual rubber band effect.
(Hooper [0003] and [0005]).

Regarding claim 2, Zalewski in view of Norman and Feltham does not teach the method of claim 1, wherein the gearing ratio is dynamically adjusted by the server based on content encountered in the virtual reality environment.
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could unexpectedly swivel their head from side to side and if the viewing user was not expecting the sudden shift, virtual reality sickness could have occurred (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate (e.g., the game user’s original frame rate) and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user (Hooper [0033] and [0034]). 
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on game events. One of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness (Hooper [0003] and [0005]).
claim 3, Zalewski in view of Norman and Feltham does not teach the method of claim 1, wherein the gearing ratio is dynamically adjusted based on preference of the spectator. 
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could unexpectedly swivel their head from side to side and if the viewing user was not expecting the sudden shift, virtual reality sickness could have occurred (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate (e.g., the game user’s original frame rate) and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user (Hooper [0033] and [0034]).  A VR session replay request from a viewing user was able to a maximum replay frame rate. (Hooper [0177]). 
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on a request from the viewing user. One of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness (Hooper [0003] and [0005]).

Regarding claim 4, Zalewski does not teach the method of claim 1, wherein, the dynamically adjustable delay provided by the gearing ratio causes movement of the HMD spectator view to change slower than movement of the HMD player view, the HMD player view moving at a rate controlled by the HMD player as the HMD player moves the HMD of the HMD player in a real-world space while navigating or moving in the virtual reality environment. 
(Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate (e.g., the game user’s original frame rate) and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user (Hooper [0033] and [0034]).  A VR session replay request from a viewing user was able to a maximum replay frame rate. (Hooper [0177]). 
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on a request from the viewing user. One of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness (Hooper [0003] and [0005]).

Regarding claim 5, Zalewski in view of Norman and Feltham does not teach the method of claim 1, wherein the dynamically adjustable delay provided by the gearing ratio causes movement of the HMD spectator view to automatically change in speed relative to movement of the HMD player view, the HMD player view moving at a rate controlled by the HMD player as the HMD player moves the HMD of the HMD player in a real-world space while navigating or moving in the virtual reality environment.
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate (e.g., the game user’s original frame rate) and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user (Hooper [0033] and [0034]).  
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on game events. One of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness (Hooper [0003] and [0005]).

Regarding claim 6, Zalewski in view of Norman and Feltham does not teach the method of claim 1, wherein the dynamically adjustable delay provided by the gearing ratio is approximated by a physics metric that includes an elasticity of the virtual rubber band, such that an acceleration of speed of movement of the HMD player view causes an initial jerk pull on the virtual rubber band that then reacts to force the HMD spectator view to follow the HMD player view.
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could unexpectedly swivel their head from side to side and if the viewing user was not expecting the sudden shift, virtual reality sickness could have occurred (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate and captured data regarding other game events at a low frame rate (such as 50% of the (Hooper [0033] and [0034]).  Therefore, a game event that triggered a change from the high frame rate to a low frame rate acted as a virtual rubber band effect where the initial part of the event caused the viewing user to follow at a high frame rate before transitioning to a low frame rate. 
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on game events. One of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness (Hooper [0003] and [0005]).

Regarding claim 7, Zalewski in view of Norman and Feltham does not teach the method of claim 1, the dynamically adjustable delay provided by the gearing ratio is approximated physics metric that includes an elasticity of the virtual rubber band, such that an acceleration of speed of movement of the HMD player view causes the virtual rubber band to expand and pull to force the HMD spectator view to follow the HMD player view.
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could unexpectedly swivel their head from side to side and if the viewing user was not expecting the sudden shift, virtual reality sickness could have occurred (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user (Hooper [0033] and [0034]).  Therefore, a game event 
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on game events. One of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness (Hooper [0003] and [0005]).

Regarding claim 8, Zalewski in view of Norman and Feltham does not teach the method of claim 1, wherein the gearing ratio skips or reduces following the HMD player view when the HMD player view moves faster than the dynamically adjustable delay imparted by the gearing ratio.
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could unexpectedly swivel their head from side to side and if the viewing user was not expecting the sudden shift, virtual reality sickness could have occurred (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate (e.g., the game user’s original frame rate) and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user. The remote server applied one or more interpolation techniques to game event data that was captured at a the lower frame rate in order to match the corresponding gaps in the game event data that was captured at the high frame rate (Hooper [0033] and [0034]). 
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on game (Hooper [0003] and [0005]).

Regarding claim 10, Zalewski teaches a method for processing virtual reality content for viewing by spectators (Fig. 10), comprising, 
processing, at a computer, a virtual reality stream associated with interaction by a head mounted display (HMD) worn by an HMD player  ([0080]: “The embodiment shown in FIG. 3A, and FIG. 9, thus allows each player of a video game to participate in the game from that player's perspective… Each player wears a pair of LCD shutter glasses that is synchronized to the images of one of the video feeds and only allows the player to view images of that video feed”; the game was played at a game connected with a tv or computer with monitor as in Fig. 3A) 
the HMD player is configured to navigate a virtual reality environment, and the navigation of the virtual reality environment produces the virtual reality stream having an HMD player view ([0118]: “The inertial analyzer may include or implement instructions that analyze the signals generated by the inertial sensors and utilize information regarding position and/or orientation of a glasses 900. The inertial sensor signals may be analyzed to determine information regarding the position and/or orientation of the glasses 900. The position and or orientation information may be utilized during play of a video game with the system.”),
a feed of the virtual reality stream to the device of the spectator for the HMD of the spectator, the feed of the virtual reality stream providing an HMD spectator view into the virtual reality environment ([0081]: "As a variation of this example and shown in FIG. 10, a third pair of LCD shutter glasses is added and is controlled by the game unit to provide the wearer with a spectator mode of the video game in which both views of the game may be seen.”). 

adjusting, by the computer, the HMD spectator view into the virtual reality environment in accordance with a gearing ratio, the gearing ratio defining a rate at which the HMD spectator view follows the HMD player view as the HMD player navigates the virtual reality environment.

In the analogous art of spectator views in a multi-user system, Norman teaches a spectator through a spectator client selected a particular active game to view. The spectator client formed a data connection to an online data center including a game session server to have game data transmitted in a streaming fashion, provided in real-time while the player is navigating the virtual reality environment. The server (i.e., a remote computing device) was accessible by a public network and spectator client was a device that accessed the public network (Norman Fig. 2 and 3; [0029-0030]). The resulting stream, provided in real-time while the player is navigating the virtual reality environment, permitted the spectator’s camera view to follow a player in a virtual landscape, and a delay was configured where the spectator view was buffered for a certain amount of time before transmitting data to a spectator, enabling a delay (Norman [0046-0048]). The display of the real time versus the real time plus a buffering time would be a ratio of the real time stream (constituting a gearing ratio). 
It would have been obvious before the effective filing date of the invention to have had an online multi-user game system deliver for spectator views so a person having ordinary skill in the art would have been motivated to interface with multiple spectator clients and permit fans of multi-users online games to have been spectators (Norman Fig. 2 and 3; [0029-0031]
While Zalewski in view of Norman does not teach the HMD spectator view is virtually moves to follow HMD player view, the HMD spectator is virtually tied to and pulled by the HMD player view. In (Feltham pages 1-3, particularly page 2, second to last paragraph). It would have been obvious before the effective filing date to have applied such a spectator camera tied to the character view but independently operable to the spectator client of Zalewski in view of Norman for a VR videogame. One of ordinary skill in the art would have been motivated to move the camera independently of the player for spectating the virtual environment to lead new intriguing innovations and mechanics in the gameplay navigated (Feltham pages 1-3, particularly page 2, second to last paragraph).

Zalewski in view of Norman and Feltham does not teach wherein the gearing ratio provides a dynamically adjustable delay to the spectator view in relation to the HMD player view based on a physics metric associated to a virtual rubber band connection between the virtual location of the HMD player view and the virtual location of the HMD spectator view.
However, in the analogous art of virtual reality display, Hooper teaches that a virtual reality sickness more like to have occurred when the visual component (as displayed by a head mounted display) when the viewing user (e.g., a spectator) perspective was controlled by another user. For example, the user controlling perspective could unexpectedly swivel their head from side to side and if the viewing user was not expecting the sudden shift, virtual reality sickness could have occurred (Hooper [0003] and [0005]). A remote server captured data regarding particular game events at a high frame rate and captured data regarding other game events at a low frame rate (such as 50% of the original frame rate) for replay by a viewing user (Hooper [0033] and [0034]).  Therefore, a game event 
It would have been obvious before the filing date of the invention to have modified the spectator view of Zalewski in view of Norman and Feltham to have a delay that was dependent on game events. One of ordinary skill in the art would have been motivated to ensure the spectator did not miss game events as they unfolded in a virtual landscape but did not experience virtual reality sickness (Hooper [0003] and [0005]).

Regarding claim 11, Zalewski in view of Norman, Feltham and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.
Regarding claim 12, Zalewski in view of Norman, Feltham and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 3 above.
Regarding claim 13, Zalewski in view of Norman, Feltham, and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above
Regarding claim 14, Zalewski in view of Norman, Feltham and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above.
Regarding claim 15, Zalewski in view of Norman, Feltham and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 16, Zalewski in view of Norman, Feltham and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.
Regarding claim 17, the above rejection of the method of generating views of a virtual reality environment in claim 10 at a computer stands for the corresponding computer readable claimed and Zalewski teaches “[t]he invention can also be embodied as computer readable code on a computer 
Regarding claim 18, Zalewski in view of Norman, Feltham, and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 4 above.
Regarding claim 19, Zalewski in view of Norman, Feltham and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 5 above.
Regarding claim 20, Zalewski in view of Norman, Feltham and Hooper renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                                       
	
                                                                                                                                                                                                
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621